


110 HJ 85 IH: Expressing the disfavor of the Congress

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 85
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2008
			Mr. Markey introduced
			 the following joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Expressing the disfavor of the Congress
		  regarding the proposed agreement for cooperation.
	
	
		That the Congress does not favor the
			 proposed agreement for cooperation transmitted to the Congress by the President
			 on May 13, 2008.
		
